People v Eastwood (2017 NY Slip Op 00319)





People v Eastwood


2017 NY Slip Op 00319


Decided on January 18, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 18, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JOHN M. LEVENTHAL
BETSY BARROS, JJ.


2004-05424
 (Ind. No. 03-901)

[*1]The People of the State of New York, respondent,
v Ray Eastwood, appellant.


Ray Eastwood, Stormville, NY, appellant pro se.
David M. Hoovler, District Attorney, Middletown, NY (Andrew R. Kass of counsel), for respondent.
Salvatore C. Adamo, New York, NY, former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 13, 2008 (People v Eastwood, 48 AD3d 591), affirming a judgment of the County Court, Orange County, rendered June 10, 2004.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., BALKIN, LEVENTHAL and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court